Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
 Claims 2-4, 6-8 and 13-15 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I and II as set forth in the Office action mailed on 10/27/2020 is hereby withdrawn and claims 9-19 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
Upon analysis pursuant to 37 CFR 1.104, previously withdrawn Claims 2-4, 6-8 and 13-15 are deemed to be allowable over prior art of Record.


Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance: 
Amendment to claims 1 and 8-9 and Applicant’s arguments are sufficient to overcome rejection under 35 USC 103 set forth in the previous Office Action. 
Independent claim 1 and dependent claims 2-17 drawn to polyimides, which are based on diamines of specific structures 1b-1e.
Amendment to claim 1 relates to structure 1b. As a result, fluorene-containing diamine of Znan et al (CN 101591521) no longer reads on the presently claimed structure 1b.

Search for prior art does not result in a polyimide covering the subject matter of independent claim 1.
The closest prior art found is represented by Hashimoto et al (JP 2006001968).
Hashimoto teaches a polyamic acid and polyimide obtained by reacting a tetracarboxylic dianhydride with triptycenediamines.  

However, the reference fails to teach diamines of claimed formulas 1d and 1e.

Zhang (Synthesis and characterization of bis(phenyl)fluorene based cardo polyimide membranes for H2/CH4 separation, J Mater Sci (2019) 54:10560–10569) discloses a polyimide  based on the following diamine:

    PNG
    media_image1.png
    113
    240
    media_image1.png
    Greyscale



However, Zhang fails to teach presently claimed diamine 1B:

    PNG
    media_image2.png
    168
    383
    media_image2.png
    Greyscale



where R1 and R2 are halogenalkyl groups. 
As a result, independent claim 1 and dependent claims 2-17 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765